Exhibit 10.2
APPENDIX B
CGM Account No.:                                         
                    Please check here if employed by
Morgan Stanley Smith Barney LLC or an affiliate.
                    Please check here if employed by
Citigroup Global Markets Inc. or an affiliate.
AAA CAPITAL ENERGY FUND L.P. II
(a New York limited partnership)
Subscription Agreement
Selling Agent:
                    Please check here if Morgan Stanley Smith Barney
LLC served as your selling agent.
                    Please check here if Citigroup Global Markets Inc.
served as your selling agent.

 



--------------------------------------------------------------------------------



 



Ceres Managed Futures LLC
55 East 59th Street — 10th Floor
New York, New York 10022
Re: AAA Capital Energy Fund L.P. II
Ladies and Gentlemen:
     1. Subscription for Units. I hereby irrevocably subscribe for the amount of
Units (and partial Units rounded to four decimal places) of Limited Partnership
Interest (“Units”) of AAA Capital Energy Fund L.P. II (the “Partnership”) as
indicated on page B-7 hereof. I understand that each Unit will be offered at Net
Asset Value per Unit. I understand that Citigroup Global Markets Inc., a
corporation organized under the laws of the State of New York (“CGM”), and
Morgan Stanley Smith Barney LLC, a limited liability company organized under the
laws of the State of Delaware (“MSSB”), act as selling agents for the
Partnership. I hereby authorize CGM to debit my brokerage account in the amount
of my subscription as described in the Private Placement Offering Memorandum and
Disclosure Document of the Partnership dated August 1, 2009 as amended or
supplemented from time to time (the “Memorandum”).
     I understand that all capitalized terms used in this subscription agreement
(this “Subscription Agreement”) that are not separately defined herein shall
have the respective meanings set forth in the Memorandum.
     I am aware that this subscription is not binding on the Partnership unless
and until it is accepted by Ceres Managed Futures LLC, a limited liability
company organized under the laws of the State of Delaware and the Partnership’s
general partner (the “General Partner”), which may reject this subscription in
whole or in part for any reason whatsoever. I understand that the General
Partner will advise me within five business days of receipt of my funds and this
Subscription Agreement if my subscription has been rejected. I further
understand that if this subscription is not accepted, the full amount of my
subscription will be promptly returned to me without deduction.
     2. Representations, Warranties and Covenants of Subscriber. As an
inducement to the General Partner on behalf of the Partnership to sell me the
Units for which I have subscribed I hereby represent, warrant and agree as
follows:
     (a) I am over 21 years old, am legally competent to execute this
Subscription Agreement and have received and reviewed the Memorandum and the
Partnership’s most recent monthly statement and annual report, if any, and
except as set forth in the Memorandum, no representations or warranties have
been made to me by the selling agent indicated by check-mark on the cover of
this Subscription Agreement (the “Selling Agent”), the Partnership, its General
Partner or their agents, with respect to the business of the Partnership, the
financial condition of the Partnership, the deductibility of any item for tax
purposes or the economic, tax, or any other aspects or consequences of a
purchase of a Unit, and I have not relied upon any information concerning the
offering, written or oral, other than that contained in the Memorandum or
provided by the General Partner (as the same may have been relayed to me by the
Selling Agent) at my request. In addition, I have been represented by such legal
and tax counsel and others selected by me as I have found it necessary to
consult concerning this transaction. I am in compliance with all federal and
state regulatory requirements, including those of the Commodity Futures Trading
Commission (the “CFTC”), applicable to this investment. With respect to the tax
aspects of my investment, I am relying upon the advice of my own personal tax
advisors and upon my own knowledge with respect thereto.
     (b) I have carefully reviewed the various conflicts of interest set forth
in the Memorandum, including those arising from the fact that the General
Partner is indirectly owned by CGM, a selling agent

B-2



--------------------------------------------------------------------------------



 



and the commodity broker/dealer for the Partnership, and is an affiliate of
MSSB, a selling agent for the Partnership.
     (c) I hereby acknowledge and agree to the terms of the Customer Agreement
between the Partnership and CGM and to the payment to CGM of the flat rate
brokerage fee as described in the Memorandum. I understand that lower brokerage
fees might be available, but that the General Partner will not negotiate with
CGM or any other broker to obtain such lower rates. I further understand that
MSSB will be compensated by a payment of a portion of the flat rate brokerage
fee received by CGM that is calculated based on the number of limited partners
in the Partnership that are customers of MSSB.
     (d) The Partnership has made available to me, prior to the date hereof, the
opportunity to ask questions of, and to receive answers from, the General
Partner and its representatives, concerning the terms and conditions of the
offering, and has afforded me access to obtain any information, documents,
financial statements, records and books (i) relating to the Partnership, its
business, the offering and an investment in the Partnership, and (ii) necessary
to verify the accuracy of any information, documents, financial statements,
records and books furnished in connection with the offering. All materials and
information requested by me, including any information requested to verify any
information furnished, have been made available and have been examined to my
satisfaction.
     (e) I understand that the Partnership offering has not been registered
under the Securities Act of 1933, as amended (the “Act”), or pursuant to the
provisions of the securities or other laws of certain jurisdictions, in reliance
on exemptions for private offerings contained in the Act and in the laws of
certain jurisdictions. I am fully aware of the restrictions on sale,
transferability and assignment of the Units as set forth in the Limited
Partnership Agreement (the “Partnership Agreement”) of the Partnership as
amended from time to time, and that I must bear the economic risk of my
investment in the Partnership for an indefinite period of time because the
offering has not been registered under the Act. I understand that the Units
cannot be offered or sold unless they are subsequently registered under the Act
or an exemption from such registration is available and that any transfer
requires the consent of the General Partner, who may determine not to permit any
specific transfer.
     (f) I represent that I am aware of the speculative nature of this
investment and of the high degree of risk involved, that I can bear the economic
risks of this investment and that I can afford a complete loss of my investment.
As evidence of the foregoing, I hereby represent to you that I: (i) have
sufficient liquid assets to pay the purchase price for my interest in the
Partnership; (ii) have adequate means of providing for my current needs and
possible personal contingencies and have no present need for liquidity of my
investment in the Partnership; (iii) have adequate net worth and sufficient
means to sustain a complete loss of my investment in the Partnership;
(iv) either (a) I am an accredited investor as defined in Rule 501(a) of the
Act, the terms of which are set forth in Exhibit I to this Subscription
Agreement by virtue of the subparagraph indicated on page B-7 or (b) I have a
net worth (exclusive of home, furnishings and automobiles) at least three times
my investment in the Partnership or my actual gross income for the last two
calendar years was, and my projected gross income for the current calendar year
will be, not less than three times my investment in the Partnership for each
year; (v) have substantial experience in making similar investments; (vi) have,
alone or with my purchaser representative, sufficient knowledge to be able to
evaluate the merits and risks of this investment; and (vii) have made this
decision to invest in the Partnership based on my own or my purchaser
representative’s independent evaluation.
     (g) I will not transfer or assign this Subscription Agreement, or any of my
interest herein. I am acquiring my interest in the Partnership hereunder for my
own account and for investment purposes only and not with a view to or for the
transfer, assignment, resale or distribution thereof, in whole or in part. I
have no present plans to enter into any such contract, undertaking, agreement or
arrangement. I understand that, by making an investment in the Partnership, I
will be a limited partner. I understand that the General Partner may in its
absolute discretion require any limited partner to redeem all or part of his
Units, upon 10 days’ notice to such limited partner.

B-3



--------------------------------------------------------------------------------



 



     (h) If I am not a citizen or resident of the United States for U.S. tax
purposes, I agree to pay or reimburse CGM, MSSB or the Partnership for any
taxes, including but not limited to withholding tax imposed with respect to my
Units.
     (i) I understand that as part of the Partnership’s responsibility for the
prevention of money laundering, CGM, MSSB or the General Partner may require a
detailed verification of identity and the source of payment. In the event of
delay or failure by me to produce any information required for verification
purposes, the General Partner may refuse to accept my application and
subscription funds relating thereto or may refuse to process a redemption
request until proper information has been provided.
     (j) FOR ALL ACCREDITED INVESTORS. I hereby represent and affirm that (i) I
have a net worth alone or with my spouse exceeding 10 times my investment;
(ii) I have either alone or with my professional advisor the capacity to protect
my interests in connection with this transaction or (iii) I am able to bear the
economic risk of the investment.
     (k) I represent that the information contained herein is complete and
accurate as of the date hereof and may be relied upon by the General Partner. I
further represent that I will notify the General Partner immediately of any
adverse change in any such information which may occur prior to the acceptance
of my subscription and will promptly send the General Partner written
confirmation thereof.
     (l) If I am a collective investment vehicle, I am in compliance with all
applicable Federal regulatory requirements including the registration rules of
the CFTC.
     (m) I understand that my subscription payment must be received by the
Partnership on or before the specified settlement date.
     3. Acceptance of Partnership Agreement and Power of Attorney. I hereby
apply to become a limited partner as of the date upon which the sale of my Units
becomes effective, and I hereby agree to each and every term of the Partnership
Agreement as if my signature were subscribed thereto.
     (a) I hereby constitute and appoint the General Partner of the Partnership,
with full power of substitution, as my true and lawful attorney to execute,
acknowledge, file and record in my name, place and stead: (i) the Partnership
Agreement substantially in the form included as an Appendix to the Memorandum;
(ii) all certificates and other instruments which the General Partner of the
Partnership shall deem appropriate to create, qualify, continue or dissolve the
Partnership as a limited partnership in the jurisdictions in which the
Partnership may be formed or conduct business; (iii) all agreements amending or
modifying the Partnership Agreement that may be appropriate to reflect a change
in any provision of the Partnership Agreement or the exercise by any person of
any right or rights thereunder not requiring my specific consent, or requiring
my consent if such consent has been given, and any other change, interpretation
or modification of the Partnership Agreement in accordance with the terms
thereof; (iv) such amendments, instruments and documents which the General
Partner deems appropriate under the laws of the State of New York or any other
state or jurisdiction to reflect any change, amendment or modification of the
Partnership Agreement of any kind referred to in subparagraph (iii) hereof;
(v) filings with agencies of any federal, state or local governmental unit or of
any jurisdiction which the General Partner shall deem appropriate to carry out
the business of the Partnership; and (vi) all conveyances and other instruments
which the General Partner shall deem appropriate to effect the transfer of my
Partnership interest pursuant to the Partnership Agreement or of Partnership
assets and to reflect the dissolution and termination of the Partnership. The
foregoing appointment (x) is a special power of attorney coupled with an
interest, is irrevocable and shall survive my subsequent death, incapacity or
disability and (y) shall survive the delivery of an assignment by me of the
whole or any portion of my interest, except that where an assignee of the whole
of such interest has been approved by the General Partner for admission to the
Partnership as a substituted Limited Partner, the power of attorney shall
survive the delivery of such assignment for the sole

B-4



--------------------------------------------------------------------------------



 



purpose of enabling the General Partner to execute, acknowledge and file any
instrument necessary to effect such substitution.
     (b) FOR INDIVIDUAL INVESTORS AND TRUSTEES EXECUTING THIS SUBSCRIPTION
AGREEMENT IN THE STATE OF NEW YORK. I acknowledge that the above constitution
and appointment of the General Partner of the Partnership as my true and lawful
attorney does not apply to individuals executing this Subscription Agreement in
the State of New York. Any such individual shall instead read and sign the New
York State Power of Attorney in Exhibit III to this Subscription Agreement and
have his or her signature thereto notarized.
     4. Indemnification. I hereby agree to indemnify and hold harmless the
Partnership, the Selling Agent, the General Partner and its affiliated persons
from any and all damages, losses, costs and expenses (including reasonable
attorneys’ fees) which they may incur by reason of any breach by me of the
covenants, warranties and representations contained in this Subscription
Agreement.
     5. Survival. All representations, warranties and covenants contained in
this Subscription Agreement and the indemnification contained in paragraph 4
shall survive (a) the acceptance of the subscription; (b) changes in the
transactions, documents and instruments described in the Memorandum that are not
material; and (c) the death or disability of the undersigned.
     6. Miscellaneous. This subscription is not revocable by me and constitutes
the entire agreement among the parties hereto with respect to the subject matter
hereof and may not be amended orally. This Subscription Agreement shall be
construed in accordance with and be governed by the laws of the State of New
York.
     7. Employee-Benefit Plans. By so indicating on page B-7 hereof, the
undersigned hereby represents and warrants whether or not the subscriber is a
“Benefit Plan Investor” within the meaning of U.S. Department of Labor
Regulation 29 C.F.R. § 2510.3-101, as amended by the Pension Protection Act of
2006 (the “Plan Assets Regulation”). Generally, a “Benefit Plan Investor” is any
plan or fund organized by an employer or employee organization subject to Title
I of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”),
or any plans subject to Section 4975 of the Internal Revenue Code of 1986 (the
“Code”) to provide retirement, deferred compensation, welfare or similar
benefits to employees or beneficiaries, including an entity described in Section
(g) of the Plan Assets Regulation, in which 25% or more of any class of equity
interests is owned by such plans and that is primarily engaged in the business
of investing capital. If the undersigned is investing with the assets of, or on
behalf of, an employee-benefit plan subject to ERISA, or plan subject to
Section 4975 of the Code (the “Plan”) (such undersigned, the “Fiduciary”) then
the Fiduciary further represents and agrees as follows with respect to the Plan:
          (a) Either (i) or (ii): (i) none of CGM, MSSB, the General Partner or
any of their employees, financial advisors or affiliates (A) manages any part of
the investment portfolio of the Plan, or (B) has an agreement or understanding,
written or unwritten, with the Fiduciary under which the Fiduciary regularly
receives information, recommendations or advice concerning investments which are
used as a primary basis for the Plan’s investment decisions and which are
individualized to the particular needs of the Plan.
          or (ii) The relationship between the Plan and CGM, MSSB, the General
Partner or any of their employees, financial advisors or affiliates comes within
(A) or (B) above with respect to only a portion of the Plan’s assets and the
investment in the Partnership is being made by the Fiduciary from a portion of
Plan assets with respect to which such relationship does not exist.
          (b) Although an account executive or a financial advisor of CGM or
MSSB may have suggested that the Fiduciary consider the investment in the
Partnership, the Fiduciary has studied the

B-5



--------------------------------------------------------------------------------



 



Memorandum and has made the investment decision solely on the basis of the
Memorandum and without reliance on such suggestion.
          (c) The Plan is in compliance with all applicable Federal regulatory
requirements.
          (d) The undersigned Fiduciary acknowledges that it is: (i) independent
of CGM, MSSB, the General Partner and all of their affiliates; (ii) capable of
making an independent decision regarding the investment of Plan assets;
(iii) knowledgeable with respect to the Plan in administrative matters and
funding matters related thereto; and (iv) able to make an informed decision
concerning participation in the Partnership.
          (e) The undersigned Fiduciary, if the Plan is an IRA or Keogh account
of which CGM or MSSB is the custodian, hereby directs said custodian as
custodian of the Plan to subscribe for the amount indicated on page B-7 hereof.
In addition, the Fiduciary represents and confirms that all of the information
contained in this Subscription Agreement and relating to the subscribing Plan is
complete and accurate.
          Please complete this Subscription Agreement by filling in the blanks
and executing it on the following page.

B-6



--------------------------------------------------------------------------------



 



EXECUTION PAGE
I. For Client Use:

A.   Subscription Amount: I hereby subscribe for $___(minimum $25,000).   B.  
Accreditation: Please select one of the following.

     1. ___ I am an accredited investor under paragraph ___of Exhibit I on page
B-10.
OR
     2. ___ I am a non-accredited investor.

    If you selected #2 above, please fill in the Prospective Purchaser
Questionnaire (Exhibit II, page B-11) and, if applicable, the Purchaser
Representative Questionnaire (Exhibit II-1, page B-13).

C.      Benefit Plan Investor Status: The subscriber is ___or is not ___a
“Benefit Plan Investor” as defined in paragraph 7 above.
D.      New York Individual Investor or Trustee Status [FOR INDIVIDUAL INVESTORS
ONLY]: Please select one of the following.
     1. ___ I am an individual investor executing this Subscription Agreement in
the State of New York.
OR
     2. ___ I am an individual trustee executing this Subscription Agreement in
the State of New York on behalf of a trust.
OR
     3. ___ I am executing this Subscription Agreement outside of the State of
New York.
If you selected #1 or #2 above, please read and sign the New York State Power of
Attorney (Exhibit III, page B-19) and have your signature notarized.
E.      1. Representation: The foregoing statements are complete and accurate as
of the date hereof and may be relied upon by the General Partner. I further
represent that I will notify the General Partner immediately of any adverse
change in any such information and will promptly send the General Partner
written confirmation thereof.
2. Signature: If joint ownership, all parties must sign (if fiduciary,
partnership or corporation, indicate capacity of signatory under signature
line).
[Signature Page on Next Page]

B-7



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, I have executed this Subscription Agreement including Power
of Attorney as of the date below.

                                Signature
      Signature
 
                              Title (if applicable)
      Title (if applicable)
 
               
 
               
 
  3. Date:       Date:    
 
               

F. Please complete Registration Data on the next page.

          II. Branch Manager Approval:   III. For General Partner’s Use:
 
        The General Partner’s acceptance is conditioned upon receiving an
attestation from a Citigroup Global Markets Inc. or Morgan Stanley Smith Barney
LLC (as indicated on the cover of this Subscription Agreement) Branch Manager as
to the following:  
ACCEPTED:
Ceres Managed Futures LLC

By:
 
 
     
The Branch Manager has received all documents required to open this account and
acknowledges the suitability of this investment for the client. In recommending
the purchase of Units, the Branch Manager, on behalf of Citigroup Global Markets
Inc. or Morgan Stanley Smith Barney LLC has determined the suitability of the
subscriber and will maintain records containing the basis of the suitability
determination. Prior to executing the purchase of Units, the Branch Manager, on
behalf of Citigroup Global Markets Inc. or Morgan Stanley Smith Barney LLC has
informed the subscriber of facts relating to the liquidity and marketability of
the Units. If the account is a partnership or trust, the Branch Manager
acknowledges that he/she has reviewed the partnership or trust documents which
allow investments in limited partnerships whose principal business is in futures
trading, and that the anti-money laundering and know-your-customer documentation
for this subscriber is complete.
 
Name:

Title:  

 

 
 

B-8



--------------------------------------------------------------------------------



 



Registration Data

             
 
Name of Limited Partner
     
 
Name of Joint Limited Partner (if any)    
     (Please Print)
           (Please Print)    
     (See Note 1 Below)
           
 
           
 
Residence Street Address
     (See Note 2 Below)
     
 
Mail Address (if different than Residence Address)    
 
           
 
City                    State                    Zip Code
     
 
City                    State                    Zip Code    

     
Social Security or
   
Federal Employer I.D.
   
Number
  If Joint Ownership, check one:

             
 
Smith Barney Account Number
      / / Joint Tenants with right to
          Survivorship (all parties must sign)    
 
           
Note 1: If subscriber is an ERISA plan or account, please so indicate
      / / Tenants in Common    
(e.g.: “XYZ Co. Pension Plan,” “Dr. A Keogh Account,” “Mr. B IRA Account”).
      / / Community Property    
 
           
 
      If Fiduciary or Corporation, check one:    
 
           
Note 2: The address given above must be the residence address of the Limited
Partner. Post Office boxes and other nominee addresses will not be accepted.
      / / Trust      / / Partnership

/ / Corporation    

 
For Branch Use
FA Instructions:
Enter a ticket for purchase amount using security #8955306 and route through
IOI.

B-9



--------------------------------------------------------------------------------



 



EXHIBIT I
     “Accredited investor” shall mean any person who comes within any of the
following categories, or who the issuer reasonably believes comes within any of
the following categories, at the time of the sale of the securities to that
person:
     (1) Any bank as defined in section 3(a)(2) of the Act; any savings and loan
association or other institution as defined in section 3(a)(5)(A) of the Act
whether acting in its individual or fiduciary capacity or any broker or dealer
registered pursuant to section 15 of the Securities Exchange Act of 1934;
insurance company as defined in section 2(13) of the Act; investment company
registered under the Investment Company Act of 1940 or a business development
company as defined in section 2(a)(48) of that Act; Small Business Investment
Company licensed by the U.S. Small Business Administration under section 301(c)
or (d) of the Small Business Investment Act of 1958; any plan established and
maintained by a state, its political subdivisions, or any agency or
instrumentality of a state or its political subdivisions, for the benefit of its
employees, if such plan has total assets in excess of $5,000,000; employee
benefit plan within the meaning of the Employee Retirement Income Security Act
of 1974, if the investment decision is made by a plan fiduciary, as defined in
section 3(21) of such Act, which is either a bank, savings and loan association,
insurance company, or registered investment adviser, or if the employee benefit
plan has total assets in excess of $5,000,000, or if a self-directed plan, with
investment decisions made solely by persons that are accredited investors;
     (2) Any private business development company as defined in section
202(a)(22) of the Investment Advisers Act of 1940;
     (3) Any organization described in Section 501(c)(3) of the Internal Revenue
Code, any corporation, Massachusetts or similar business trust, or partnership,
not formed for the specific purpose of acquiring the securities offered, with
total assets in excess of $5,000,000;
     (4) Any director, executive officer, or general partner of the issuer of
the securities being offered or sold, or any director, executive officer or
general partner of a general partner of that issuer;
     (5) Any natural person whose individual net worth, or joint net worth with
that person’s spouse, at the time of his purchase exceeds $1,000,000;
     (6) Any natural person who had an individual income in excess of $200,000
in each of the two most recent years or joint income with that person’s spouse
in excess of $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year;
     (7) Any trust, with total assets in excess of $5,000,000, not formed for
the specific purpose of acquiring the securities offered, whose purchase is
directed by a sophisticated person as described in Rule 506(b)(2)(ii); and
     (8) Any entity in which all of the equity owners are accredited investors.

B-10



--------------------------------------------------------------------------------



 



EXHIBIT II
Prospective Purchaser Questionnaire
[To be completed by non-accredited investors]
The purpose of this Questionnaire is to determine whether you meet the standards
imposed by Regulation D promulgated under the Securities Act of 1933, since the
Units have not been and will not be registered under that Act and are being sold
in reliance upon the exemption provided by Section 4(2) of that Act. Please
complete these questions as thoroughly as possible.
     (i) I have a net worth (exclusive of home, furnishings and automobiles)
either individually or jointly with my spouse of at least three times my
investment in the Partnership.
          Yes                No     
     (ii) My gross income for each of the past two years and my projected gross
income for the current year is not less than three times my investment in the
Partnership.
          Yes                No     
     (iii) In the space below, please provide information regarding other types
of investments which you have made during the last five years:
     (Check if applicable)

                     
Stocks
          Limited Partnership Interests:        
 
 
 
         
 
   
Bonds
          Real Estate        
 
 
 
         
 
   
Mutual Funds
          Oil and Gas        
 
 
 
         
 
   
Commodities
          Equipment        
 
 
 
         
 
   
Options
          Other (specify)        
 
 
 
         
 
   

     (iv) Please indicate below the highest educational degree you hold.
     (v) Describe below your principal business activities during the last five
years and provide any additional information which would evidence your ability
to evaluate the merits and risks of investing in the Partnership.
     (vi) If you cannot demonstrate to the General Partner’s satisfaction that
you have such knowledge and experience in financial and business matters that
you are capable of evaluating the merits and risks of investment in the
Partnership (e.g., you are a lawyer or accountant or you have sufficient prior
investment or business experience), you must seek advice from a Purchaser
Representative.

B-11



--------------------------------------------------------------------------------



 



          In evaluating the merits and risks of this investment, will you seek
the advice of any other person?
          Yes                No     
          If YES, please identify below each such person and indicate his
business address and telephone number and have him complete and return one copy
of the Purchaser Representative Questionnaire accompanying this Subscription
Agreement.
          If YES, has your Purchaser Representative disclosed to you whether or
not any material relationship (that he has with the Partnership or any of its
affiliates) exists and whether or not he expects to receive any compensation
from the Partnership or its affiliates as a result of this sale?
          Yes                No     

B-12



--------------------------------------------------------------------------------



 



EXHIBIT II-1
Questionnaire for Purchaser Representatives
[For non-accredited investors only, if applicable]
AAA Capital Energy Fund L.P. II
(the “Partnership”)
THIS QUESTIONNAIRE IS TO BE COMPLETED AND DELIVERED TO THE GENERAL PARTNER OF
THE PARTNERSHIP PRIOR TO THE DETERMINATION BY THE GENERAL PARTNER WHETHER OFFERS
FOR SUBSCRIPTIONS FOR UNITS OF LIMITED PARTNERSHIP INTEREST MAY BE ACCEPTED
FROM:

    (THE “INVESTOR”).     
 
(Fill in name of investor)
     

INSTRUCTIONS
This Questionnaire is being given to each person who has been designated as a
“purchaser representative” by an individual who has expressed an interest in
purchasing Units in the Partnership. The purpose of this Questionnaire is to
determine whether you are qualified to act as a purchaser representative (as
that term is defined in Regulation D under the Securities Act of 1933) since the
Units have not been and will not be registered under that Act and are being sold
in reliance upon an exemption contained in the Act.
Please contact Ceres Managed Futures LLC at 55 East 59th Street — 10th Floor,
New York, New York 10022, telephone number (212) 559-2011, if you have any
questions in answering this Questionnaire.
Your answers will, at all times, be kept strictly confidential. However, you
agree that, should the investor whom you are representing agree to purchase
Units, the Partnership may present this Questionnaire to such parties as it
deems appropriate in order to insure itself that the offer and sale of Units in
the Partnership to such investor will not result in the loss of the exemption
from registration under the Act which is being relied upon by the Partnership in
connection with the sale of the Units.
Please complete this Questionnaire as thoroughly as possible and sign, date and
return one copy to the General Partner at the above address. Attach additional
pages if necessary to fully answer any question.
If the answer to any question is “None” or “Not applicable”, please so state.

B-13



--------------------------------------------------------------------------------



 



         
Name of Purchaser Representative:
       
 
 
 
   
Name of Represented Investor:
       
 
 
 
   
Your Business Address:
       
 
       
 
 
 
   
Your Occupation:
       
 
 
 
   
Your Bus. Tel. No.:
       
 
 
 
   

          1. Have you received and reviewed the Memorandum with regard to the
offering of interests in the Partnership which has previously been delivered to
the investor?
          Yes                 No      
          2(a). Describe principal business positions you have held during the
last five years, or since graduation from college, whichever is the shorter
period. Please be specific listing dates of employment and if possible provide
us with telephone numbers where previous employers can be contacted:
          (b). Describe any other business, financial or investment experience
that would help you to evaluate the merits and risks of an investment in the
Partnership:
          (c). Have you had experience in advising investors with respect to
similar investments in the past?
          Yes                 No      
If you have answered “yes” to this question, please describe briefly such
experience indicating amounts you have caused to be invested, number of
offerings you have reviewed and their names if possible.

B-14



--------------------------------------------------------------------------------



 



          3(a). Please place ONE check mark next to the space which indicates
the HIGHEST level of education you have completed; on the lines following,
PLEASE DESCRIBE IN DETAIL any business or professional education you have
received, listing names of schools, degrees received and dates of attendance.
     ___Completed College, awarded degree, B.A., B.S. or equivalent
     ___Some Postgraduate Education
     ___Two years of Postgraduate Training, awarded M.A. or equivalent
     ___Completed Postgraduate Training and received Ph.D. (list date degree
obtained and awarding school)
     ___Professional School, awarded J.D., or M.B.A. (list date degree obtained
and awarding school)
     ___Other (PLEASE EXPLAIN IN DETAIL YOUR EDUCATIONAL BACKGROUND AND LIST
DATES OF ATTENDANCE AND NAMES OF SCHOOLS)
 
 
 
 
 
 
 
          (b). List any professional licenses or registrations held by you; if
none are held please note this in writing on the space provided below:
          (c). Are you registered as a broker-dealer within your state?
                    Yes___      No___
          (d). Are you registered as an investment advisor in your state?
                    Yes___      No___

B-15



--------------------------------------------------------------------------------



 



          (e). List all memberships in professional organizations; if you belong
to no professional organizations please indicate this on the space provided
below:
          4(a). In advising the investor, will you be relying in part on the
investor’s own expertise in certain areas? Yes___      No___
          (b). If yes, please state the basis for your reliance, i.e., number of
deals you know this investor has invested in, amounts invested and the dates of
these previous investments. Please note that what is sought here is not a
reference to the general soundness of the business judgment of the investor but
rather a specific basis for relying upon the investor’s own expertise:
          (c). In advising the investor, will you be relying in part on the
expertise of an additional Purchaser Representative? Yes___      No___
          NOTE: YOU MAY NOT RELY ON AN ADDITIONAL PURCHASER REPRESENTATIVE
UNLESS EACH ADDITIONAL PURCHASER REPRESENTATIVE HAS COMPLETED A QUESTIONNAIRE
AND HAS BEEN ACKNOWLEDGED BY THE INVESTOR TO BE HIS PURCHASER REPRESENTATIVE.
          (d). If the answer to (c) is “yes,” please list the name and address
of any additional Purchaser Representative:
          5(a). Have you ever been convicted in a criminal proceeding, or are
you the subject of a criminal proceeding which is presently pending (except for
traffic violations)? Yes___      No___
          (b). Have you ever been the subject of any order, judgment or decree
enjoining, barring or suspending you from acting as an investment advisor,
broker or dealer or from engaging in any practice in connection with the
purchase or sale of any security?
Yes___      No___

B-16



--------------------------------------------------------------------------------



 



          (c). If the answer to either (a) or (b) is “yes,” please explain:
          6(a). Do you or any of your affiliates have, with the General Partner
or any of its affiliates1, any relationship, that a reasonable investor might
consider important, in making their decision as to whether or not to designate
you as their Purchaser Representative (i.e. a “material” relationship within the
meaning of Regulation D)? Yes___      No___
          (b). Is such a material relationship contemplated?
                     Yes___      No___
          (c). Has such a material relationship existed during the past two
years?
                     Yes___      No___
NOTE: THE RECEIPT OF ANY SALES COMMISSION WITH RESPECT TO THE INVESTOR’S
PURCHASE OF UNITS CONSTITUTES COMPENSATION TO BE RECEIVED AS A RESULT OF A
MATERIAL RELATIONSHIP.
          (d). If the answer to (a), (b) or (c) is “yes,” please describe your
relationship to the Partnership and indicate the amount of compensation you have
received or you expect to receive as a result of this relationship:
          (e). Was the information, if any, set forth in response to 6(d) above,
disclosed in writing to the proposed investor, prior to his acknowledgement that
you are to act as his Purchaser Representative in connection with this
investment?
                     Yes___      No___
          (f) Are you an affiliate, officer, director or employee of either the
Partnership or its General Partner?
                     Yes___      No___
 

1   The term “affiliate” of a person means a person that directly or indirectly,
through one or more intermediaries, controls, or is controlled by, or is under
common control with such person.

B-17



--------------------------------------------------------------------------------



 



          I understand that the Partnership as well as the investor will be
relying on the accuracy and completeness of my responses to the foregoing
questions, and I hereby represent and warrant to the Partnership as follows:
          (i) The answers to the above questions are complete and correct and
may be relied upon by the Partnership in determining whether the offering in
connection with which I have executed this Questionnaire is exempt from
registration under the Securities Act of 1933 and also by the investor in
determining my suitability to be his advisor in connection with his possible
investment in the Partnership.
          (ii) I will notify the Partnership immediately of any material change
in any statement made herein occurring prior to the closing of the purchase by
the above-named investor of any interest in the Partnership.
          (iii) If I have not checked “yes” in answer to question 6(a), 6(b) or
6(c) I have no “material relationship” as that term is defined in Regulation D,
and if I have not checked “yes” in answer to question 6(f), I am not an
affiliate, officer, director or employee of either the Partnership or of the
General Partner, or any of their affiliates, nor am I a direct or beneficial
owner of 10% or more of any class of the equity securities of the General
Partner or any of its affiliates.
          (iv) I personally (or, if I have checked “yes” in answer to question
4(a) or (b) above, together with the investor or the additional Purchaser
Representative or Purchaser Representatives indicated above) have such knowledge
and experience in financial and business matters that I am capable of evaluating
the merits and risks of the investor’s prospective investment in the
Partnership.
          IN WITNESS WHEREOF, I have signed this Questionnaire this
                    day of                                         , 200__.

         
 
 
 
(Signature)    
 
       
 
 
 
(Print Name)    

B-18



--------------------------------------------------------------------------------



 



EXHIBIT III
AAA CAPITAL ENERGY FUND L.P. II
(THE “PARTNERSHIP”)
SUPPLEMENTAL DOCUMENT
FOR
SUBSCRIPTIONS IN NEW YORK
MADE ON OR AFTER
SEPTEMBER 1, 2009
NEW YORK STATE LIMITED POWER OF ATTORNEY
[THIS DOCUMENT MUST BE NOTARIZED]
          The New York Legislature recently enacted changes to Title 15 of
Article 5 of the New York State General Obligations Law which require this
additional document to be signed by certain subscribers to the Partnership.
Subscribers who are (i) natural persons investing for their own account or as
trustee for the benefit of a trust and (ii) executing this Subscription
Agreement in the State of New York on or after September 1, 2009 must complete
the form below. The limited power of attorney contained herein replaces the
limited power of attorney which appears in paragraph 3 of the Subscription
Agreement. Terms not defined shall retain the meaning given to them in the
Subscription Agreement.
          (1) Subscriber section (to be completed by the Subscriber and
notarized):
          I,                                         , hereby apply to become a
limited partner as of the date upon which the sale of my Units becomes
effective, and I hereby agree to each and every term of the Partnership
Agreement as if my signature were subscribed thereto. As principal, I hereby
constitute and appoint the General Partner of the Partnership, with full power
of substitution, as my agent and true and lawful attorney to execute,
acknowledge, file and record in my name, place and stead: (i) the Partnership
Agreement substantially in the form included as an Appendix to the Memorandum;
(ii) all certificates and other instruments which the General Partner of the
Partnership shall deem appropriate to create, qualify, continue or dissolve the
Partnership as a limited partnership in the jurisdictions in which the
Partnership may be formed or conduct business; (iii) all agreements amending or
modifying the Partnership Agreement that may be appropriate to reflect a change
in any provision of the Partnership Agreement or the exercise by any person of
any right or rights thereunder not requiring my specific consent, or requiring
my consent if such consent has been given, and any other change, interpretation
or modification of the Partnership Agreement in accordance with the terms
thereof; (iv) such amendments, instruments and documents which the General
Partner deems appropriate under the laws of the State of New York or any other
state or jurisdiction to reflect any change, amendment or modification of the
Partnership Agreement of any kind referred to in subparagraph (iii) hereof;
(v) filings with agencies of any federal, state or local governmental unit or of
any jurisdiction which the General Partner shall deem appropriate to carry out
the business of the Partnership; and (vi) all

B-19



--------------------------------------------------------------------------------



 



conveyances and other instruments which the General Partner shall deem
appropriate to effect the transfer of my Partnership interest pursuant to the
Partnership Agreement or of Partnership assets and to reflect the dissolution
and termination of the Partnership. The foregoing appointment (x) is a special
power of attorney coupled with an interest, is irrevocable and shall survive my
subsequent death, incapacity or disability, (y) shall survive the delivery of an
assignment by me of the whole or any portion of my interest, except that where
an assignee of the whole of such interest has been approved by the General
Partner for admission to the Partnership as a substituted Limited Partner, the
power of attorney shall survive the delivery of such assignment for the sole
purpose of enabling the General Partner to execute, acknowledge and file any
instrument necessary to effect such substitution and (z) is not intended to
revoke or terminate any prior powers of attorney. I hereby represent and warrant
to the General Partner of the Partnership and any future lawful substitution as
agent thereby that, so long as I hold an interest in the Partnership, I shall
not enter into any subsequent power of attorney that has the effect of revoking
or terminating this power of attorney.
          In the event of a conflict between the provisions of this Power of
Attorney and the Partnership Agreement and/or the Subscription Agreement, the
provisions of this Power of Attorney shall control. If it is determined by a
court of competent jurisdiction that any provision of this Power of Attorney is
invalid under applicable law, such provision will be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
this Power of Attorney.
[Signature Page on Next Page]

B-20



--------------------------------------------------------------------------------



 



In Witness Whereof I have ready the statutory cautionary legends beginning on
the next page and I have hereunto signed my name on
                                        , 20___.

                 
 
               
PRINCIPAL signs here: ==>
                           
 
               
STATE OF NEW YORK
    )          
 
    )   ss.:      
COUNTY OF ____________
    )          

          On the                      day of                     , in the year
                      , before me, the undersigned, a Notary Public in and for
said state, personally appeared                                         ,
personally known to me or proved to me on the basis of satisfactory evidence to
be the person whose name is subscribed to the within instrument and acknowledged
to me that he/she executed the same in his/her capacity, and that by his/her
signature on the instrument, the person or the entity upon behalf of which the
person acted, executed the instrument.

     
 
   
 
Notary Public
   

          (2) General Partner section (to be completed by the General Partner
and notarized):
          I,                                         , as an Authorized Person
and on behalf of the General Partner, have read the foregoing Power of Attorney.
The General Partner is the person identified therein as agent for the principal
named therein.
          The General Partner acknowledges its legal responsibilities.

                 
 
               
Agent signs here: ==>
                           
 
               
STATE OF NEW YORK
    )          
 
    )   ss.:      
COUNTY OF ____________
    )          

          On the                      day of                     , in the year
                      , before me, the undersigned, a Notary Public in and for
said state, personally appeared                                         ,
personally known to me or proved to me on the basis of satisfactory evidence to
be the person whose name is subscribed to the within instrument and acknowledged
to me that he/she executed the same in his/her capacity, and that by his/her
signature on the instrument, the person or the entity upon behalf of which the
person acted, executed the instrument.

     
 
   
 
Notary Public
   

B-21



--------------------------------------------------------------------------------



 



NEW YORK LIMITED POWER OF ATTORNEY
CAUTIONARY LEGENDS
     The following disclosure is required to be included verbatim in all powers
of attorney subject to Title 15 of Article 5 of the New York State General
Obligations Law:
CAUTION TO THE PRINCIPAL: Your Power of Attorney is an important document. As
the “principal,” you give the person whom you choose (your “agent”) authority to
spend your money and sell or dispose of your property during your lifetime
without telling you. You do not lose your authority to act even though you have
given your agent similar authority.
When your agent exercises this authority, he or she must act according to any
instructions you have provided or, where there are no specific instructions, in
your best interest. “Important Information for the Agent” at the end of this
document describes your agent’s responsibilities. Your agent can act on your
behalf only after signing the Power of Attorney before a notary public.
You can request information from your agent at any time. If you are revoking a
prior Power of Attorney by executing this Power of Attorney, you should provide
written notice of the revocation to your prior agent(s) and to the financial
institutions where your accounts are located.
You can revoke or terminate your Power of Attorney at any time for any reason as
long as you are of sound mind. If you are no longer of sound mind, a court can
remove an agent for acting improperly.
Your agent cannot make health care decisions for you. You may execute a “Health
Care Proxy” to do this.
The law governing Powers of Attorney is contained in the New York General
Obligations Law, Article 5, Title 15. This law is available at a law library, or
online through the New York State Senate or Assembly websites,
www.senate.state.ny.us or www.assembly.state.ny.us.
If there is anything about this document that you do not understand, you should
ask a lawyer of your own choosing to explain it to you.
IMPORTANT INFORMATION FOR THE AGENT:

B-22



--------------------------------------------------------------------------------



 



When you accept the authority granted under this Power of Attorney, a special
legal relationship is created between you and the principal. This relationship
imposes on you legal responsibilities that continue until you resign or the
Power of Attorney is terminated or revoked. You must:
(1) act according to any instructions from the principal, or, where there are no
instructions, in the principal’s best interest;
(2) avoid conflicts that would impair your ability to act in the principal’s
best interest;
(3) keep the principal’s property separate and distinct from any assets you own
or control, unless otherwise permitted by law;
(4) keep a record of all receipts, payments, and transactions conducted for the
principal; and
(5) disclose your identity as an agent whenever you act for the principal by
writing or printing the principal’s name and signing your own name as “agent” in
either of the following manner: (Principal’s Name) by (Your Signature) as Agent,
or (your signature) as Agent for (Principal’s Name).
You may not use the principal’s assets to benefit yourself or give major gifts
to yourself or anyone else unless the principal has specifically granted you
that authority in this Power of Attorney or in a Statutory Major Gifts Rider
attached to this Power of Attorney. If you have that authority, you must act
according to any instructions of the principal or, where there are no such
instructions, in the principal’s best interest. You may resign by giving written
notice to the principal and to any co-agent, successor agent, monitor if one has
been named in this document, or to the principal’s guardian if one has been
appointed. If there is anything about this document or your responsibilities
that you do not understand, you should seek legal advice.
Liability of agent:
The meaning of the authority given to you is defined in New York’s General
Obligations Law, Article 5, Title 15. If it is found that you have violated the
law or acted outside the authority granted to you in the Power of Attorney, you
may be liable under the law for your violation.

B-23